DETAILED ACTION
This Office Action is responsive to the Amendment filed 22 November 2021.  

Claims 15-32 are now pending.  The Examiner acknowledges the amendments to 

claims 15-17 and 20, as well as the cancellation of claims 1-14 and the addition of 

claims 21-32.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 27-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 27-32 are directed towards a medical device such as a tampon, which would not be drawn towards a method of placing an implant within a body, as originally elected by Applicant.  As such, the inventions would acquire a separate stuff in the art in view of their different classification and a new search strategy would be required.  For instance, a search would be warranted in areas A61F13/20 (“Tampons, e.g. catamenial tampons”) and A61F13/26 (“Means for inserting tampons” i.e., applicators).  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 17 is objected to because of the following informalities:  at line 4, “memeber” should apparently read –member--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 at line 7 is indefinite as it is unclear what the expander is being moved with due to the recitation of “moving the expander….with along…”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, 18 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (U.S. Pub. No. 2009/0171139).  Regarding claims 15 and 26, Chu discloses a method of placing an implant 20/620/720 within a body of a patient (Figs. 17 and 18), comprising: inserting a manipulator (system comprising dilator 630 + element 648 shown in Fig. 17) within a vagina of a patient [0050], the manipulator having an elongate member 632 and an expander 648, the expander 648 defining a lumen [0071], the elongate member 632 being disposed within the lumen defined by the expander 648 (Figs. 17 and 18 and [0071]); disposing the implant 20/620/720 adjacent a vaginal wall of the patient ([0045] and [0046]); moving the expander 648 of the manipulator with respect to the elongate member 632 of the manipulator to expand the vagina of the patient ([0060], [0072] and [0081]); and attaching the implant 20/620/720 to the vaginal wall of the patient [0045].  Regarding claim 16, the moving includes sliding expander 648 of the manipulator with respect to the elongate member 632 of the manipulator ([0060], [0072] and [0081]).  Regarding claim 18, the attaching includes suturing the implant to the vaginal wall of the patient ([0045], [0046], [0070] and [0091]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (U.S. Pub. No. 2009/0171139).  Regarding claim 20, Chu discloses that the moving includes moving the expander (lock tube 648) of the manipulator between a collapsed and open configuration ([0072] and Figs. 18 and 17) with respect to the elongate member 632 ([0072] and Figs. 18 and 17).  However, Chu fails to disclose explicitly that the method further comprises moving the expander toward a handle portion of the elongate member 632; and removing the manipulator from the body of the patient.  Chu makes such obvious as Chu discloses a handle 268 (Fig. 6 and [0060]) and that movement of the expander 648 towards element 268 (as represented in Fig. 18) would impart a collapsed configuration to the expanded portion as shown in Fig. 17, which would be a configuration required for removal of the device, and removal of such a manipulator .  

Double Patenting
Claim 26 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 20. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 17, while the prior art teaches a method of placing an implant within a body of a patient, comprising: inserting a manipulator within a vagina of a patient, the manipulator having an elongate member and an expander, the expander defining a lumen, the elongate member being disposed within the lumen defined by the expander; disposing the implant adjacent a vaginal wall of the patient; moving the  of the manipulator is disposed outside of the vagina of the patient.
Regarding claim 19, while the prior art teaches a method of placing an implant within a body of a patient, comprising: inserting a manipulator within a vagina of a patient, the manipulator having an elongate member and an expander, the expander defining a lumen, the elongate member being disposed within the lumen defined by the expander; disposing the implant adjacent a vaginal wall of the patient; moving the expander of the manipulator with respect to the elongate member of the manipulator to expand the vagina of the patient; and attaching the implant to the vaginal wall of the patient, the prior art of record does not teach or fairly suggest a method of placing an implant within a body of a patient as claimed by Applicant, wherein the disposing the implant adjacent the vaginal wall of the patient includes inserting a portion of the vaginal wall into a lumen defined by the implant.  
Claims 21-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claims 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791